 


109 HR 2588 IH: Captain John Smith Chesapeake National Historic Watertrail Study Act of 2005
U.S. House of Representatives
2005-05-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 2588 
IN THE HOUSE OF REPRESENTATIVES 
 
May 24, 2005 
Mrs. Jo Ann Davis of Virginia (for herself, Mr. Scott of Virginia, Mr. Gilchrest, Mr. Cardin, Mr. Platts, Mr. Van Hollen, Mr. Moran of Virginia, Mr. Goode, Mr. Holden, Mr. Tom Davis of Virginia, Mr. Hoyer, Mr. Ruppersberger, Mr. Wolf, and Mr. Forbes) introduced the following bill; which was referred to the Committee on Resources
 
A BILL 
To direct the Secretary of the Interior to carry out a study of the feasibility of designating the Captain John Smith Chesapeake National Historic Watertrail as a national historic trail. 
 
 
1.Short titleThis Act may be cited as the Captain John Smith Chesapeake National Historic Watertrail Study Act of 2005.
2.FindingsCongress finds that—
(1)Captain John Smith’s role in the founding of Jamestown, Virginia, the first permanent English settlement in North America, and in exploring and mapping the Chesapeake Bay region during the period from 1607 to 1609 marks a defining period in the history of the United States;
(2)the Captain John Smith Chesapeake National Historic Watertrail traces the routes of Smith's voyages from Jamestown to explore the Chesapeake Bay and tributaries of the Chesapeake Bay, from the mouth of Chesapeake Bay at Cape Henry to the northern reaches of the Bay at the mouth of the Susquehanna River, including the Potomac River; and
(3)the designation of the Captain John Smith Chesapeake National Historic Watertrail would—
(A)serve as a reminder of—
(i)the 400th anniversary of Captain John Smith’s founding of Jamestown; and
(ii)the series of exploratory voyages by Smith around the Chesapeake Bay during the period from 1607 to 1609;
(B)give recognition to the Native American settlements, culture, and natural history of the Chesapeake Bay region during the 17th century;
(C)complement the Chesapeake Bay Gateways and Watertrails Network Initiative; and
(D)provide new opportunities for education, recreation, and heritage tourism in the Chesapeake Bay region.
3.Designation of trail for study
Section 5(c) of the National Trails System Act (16 U.S.C. 1244(c)) is amended by adding at the end the following:

(43)(A)The Captain John Smith Chesapeake National Historic Watertrail, a series of routes extending approximately 3000 miles along the Chesapeake Bay and the tributaries of the Chesapeake Bay in the States of Virginia, Maryland, Pennsylvania, and Delaware and the District of Columbia that traces Captain John Smith’s voyages charting the land and waterways of the Chesapeake Bay and the tributaries of the Chesapeake Bay.
(B)The study shall be conducted in consultation with Federal, State, regional, and local agencies and representatives of the private sector, including the entities responsible for administering—
(i)the Chesapeake Bay Gateways and Watertrails Network authorized under the Chesapeake Bay Initiative Act of 1998 (16 U.S.C. 461 note; Public Law 105–312); and
(ii)the Chesapeake Bay Program authorized under section 117 of the Federal Water Pollution Control Act (33 U.S.C. 1267).. 
 
